DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating recommendations based on received and processed data.
The limitation of generating recommendations based on received and processed data is a system and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a computer-readable medium”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” and “computer readable medium” language, “generating” in the context of the claims encompasses a user either mentally or manually with pen and paper, using the processed data to determine a set of recommended actions to provide to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite and abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a memory with computer instructions, a processor that executes the instructions, and a plurality of devices are merely generic computer components and instructions to implement the abstract idea using generic computer components. These additional components are used in routine computing functions to process and transmit data, and as such either individually or in combination fail to significantly add to the abstract idea. The claims are therefore held to be patent ineligible.
Regarding dependent claims 2-12 and 14-19, they are drawn to processing and transmitting data, which has been addressed above as routine computing functions. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application or to include additional elements that amount to significantly more than the abstract idea.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY-DARYL FLETCHER/           Primary Examiner, Art Unit 3715